[IBM logo]

International Business Machines Corporation



Global Technical Services Council



3039 Cornwallis Road, Bldg 002/Rm 210

Research Triangle Park NC 27709-2195 Attention: Meredith Hancock - Phone (919)
486-2316



Date: June 3, 2011

To: CDI

From: Daniel Schaefer

US Sourcing Manager, Technical Services

Integrated Supply Chain

Subject: Amendment to Extend the Expiration Date of Technical Services Agreement
Statement

of Work # 4908021177-003

Dear Supplier,

This letter serves as Amendment No. 004 to the above subject Agreement which the
parties thereto do mutually

agree to amend as follows:

The parties agree to extend the Expiration Date of the SOW for three months. The
current language in

Section 4.1 "Term"

of the SOW will be replaced with the following:



The term of this SOW shall begin on the Effective Date and shall remain in
effect until the

later of October 1, 2011 ("Expiration Date") or until Deliverables and Services
are

completed ("Term").

Except as amended herein, all other terms and conditions of the subject
Agreement shall remain in full force and

effect.

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. Further, they agree that this
Amendment and the subject Agreement are the complete and exclusive

statement of the agreement between the parties, superseding all proposals or
other prior agreements, oral or written,

and all other communications between the parties relating to this subject.

Please have your authorized representative indicate acceptance thereof by
signing both copies of the Amendment

and return both copies by June 15, 2011 to the attention of Meredith Hancock at
the address above.

ACCEPTED AND AGREED TO:

 

ACCEPTED AND AGREED TO:

International Business Machines Corporation

3039 Cornwallis Road

Research Triangle Park, NC 27709-2195

 

CDI Corporation

17177 Preston Road Suite 300

Dallas, TX 75248

By:

/s/ Dan Schaefer 6/8/2011

 

By:

/s/ Dirk A. Dent 6/6/2011

Buyer Signature                          Date

 

Supplier Signature                       Date

Daniel Schaefer



DIRK A. DENT

Printed Name

 

Printed Name

US Sourcing Manager

Technical Services, Integrated Supply Chain

 

EVP, CDI ITS

Title & Organization

 

Title & Organization

Very truly yours,

Dan Schaefer





 

 